Case 1:18-cv-02185-LJL Document 281-30 Filed 04/27/20 Page 1 of 2




                     Exhibit D2
  Case 1:18-cv-02185-LJL Document 281-30 Filed 04/27/20 Page 2 of 2




INVOICE

                 Michael Waller
                 Georgetown Research, LIC
                 PO Box 28171
                 Washington, DC 20038


                 Date: 1/6/18
                 Invoice Number: 20180108
                 Terms: Due upon receipt.

                 Description                                                                 Fee
                 One (1) month consulting for strategic                                  $ 200,000
                 research and business development in
                                 including startup costs.



                                                                           Subtotal      $ 200,000


                                                                          Total          $ 200,000


                Thank you for your business. it is a pleasure to work with you on your project.

                Payment may be made by bank wife transfer to:

                Citi Bank
                2101 L Street NW
                Washington, DC 20037

                Account #
                Flouting # 254070116




                                                                 CONFIDENTIAL_SVUS001955
